The letter from the non-appealing third-party defendant to third-party plaintiff, advising that he had been retained by plaintiff to prosecute her personal injury action and demanding the file, raises an issues of fact as to whether third-party defendant-appellant was retained by plaintiff, as he claims, solely to prosecute a legal malpractice action against third-party plaintiff, or whether he was retained as third-party plaintiff’s successor in the personal injury action (compare, Lott v Benjamin, 186 AD2d 951, lv denied 81 NY2d 704). Notably, third-party defendants were retained well before the running of the Statute of Limitations in the personal injury action (cf., Hansen v Brognano, 137 AD2d 880). Concur — Rosenberger, J. P., Ellerin, Rubin, Kupferman and Tom, JJ.